Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FILE NOS. 33-5186 811-4651 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 45 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 45 (Check appropriate box or boxes) JOHN HANCOCK STRATEGIC SERIES (Exact Name of Registrant as Specified in Charter) 601 Congress Street Boston, Massachusetts 02210-2805 (Address of Principal Executive Offices) Registrant's Telephone Number including Area Code (617) 663-4324 ALFRED P. OUELLETTE, ESQ. John Hancock Advisers, LLC 601 Congress Street Boston, Massachusetts 02210-2805 (Name and Address of Agent for Service) APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on October 1, 2008 pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days after filing pursuant to paragraph (a)(2) of Rule 485 [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS 10108 CLASS A, B AND C SHARES As with all mutual funds, the Securities and Exchange Commission (the SEC) has not approved or disapproved this fund or determined whether the information in this prospectus is adequate and accurate. Anyone who indicates otherwise is committing a federal crime. A John Hancock Income Fund Table of contents Fund summary Fund details Your account A concise look at the funds investment More about topics covered in the How to place an order to buy, sell or goal, its main strategies and main risks, summary section, including descriptions exchange fund shares, as well as infor- its past performance and the costs of the various risk factors that investors mation about the funds business policies of investing. should understand before investing. and any distributions it may pay. 2 Strategic Income Fund 4 Risks of investing 10 Choosing a share class 6 Whos who 11 How sales charges are calculated 8 Financial highlights 11 Sales charge reductions and waivers 12 Opening an account 14 Buying shares 15 Selling shares 17 Transaction policies 19 Dividends and account policies 19 Additional investor services For more information See back cover Fund summary John Hancock Strategic Income Fund Day-to-day investment management: MFC Global Investment Management (U.S.), LLC Class / Ticker A / JHFIX B / STIBX C / JSTCX Goal and strategy To seek a high level of current income. Under normal market conditions, the fund invests primarily in the following types of securities: foreign government and corporate debt securities from developed and emerging markets, U.S. government and agency securities, and domestic high-yield bonds. The fund may also invest in preferred stock and other types of debt securities. Although the fund may invest up to 10% of its total assets in securities rated as low as D (in default) by Standard & Poors (S&P) or Moodys Investors Service (Moodys) (and their unrated equivalents), it generally intends to keep its average credit quality in the investment-grade range (AAA to BBB). There is no limit on the funds average maturity. In managing the fund, the subadviser allocates assets among the three major types of securities based on analysis of economic factors, such as projected international interest rate movements, industry cycles and political trends. However, the subadviser may invest up to 100% of the funds assets in any one sector. Within each type of security, the subadviser looks for investments that are appropriate for the overall fund in terms of yield, credit quality, structure and industry distribution. In selecting securities, relative yields and risk/reward ratios are the primary considerations. The fund may use certain higher-risk investments, including derivatives (investments whose value is based on indexes, securities or currencies) and restricted or illiquid securities. In addition, the fund may invest up to 10% of net assets in domestic or foreign stocks. In abnormal circumstances, the fund may temporarily invest extensively in investment-grade short-term securities. In these and other cases, the fund might not achieve its goal. The fund may trade securities actively, which could increase its transaction costs (thus lowering performance) and increase your taxable distributions. Main risks An investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The funds shares will go up and down in price, meaning that you could lose money by investing in the fund. Many factors influence a mutual funds performance. The funds main risk factors are listed below. Before investing, be sure to read the additional descriptions of these risks beginning on page 4. Active management risk The fund teams investment strategy may fail to produce the intended result. Credit and counterparty risk The issuer or guarantor of a fixed-income security, the counterparty to an over-the-counter derivatives contract, or a borrower of a funds securities, will be unable or unwilling to make timely principal, interest or settlement payments, or otherwise to honor its obligations. U.S. government securities are subject to varying degrees of credit risk depending upon the nature of their support. Equity securities risk The value of a companys equity securities is subject to changes in the companys financial condition, and overall market and economic conditions. Fixed-income securities risk A rise in interest rates typically causes bond prices to fall. The longer the average maturity of the bonds held by the fund, the more sensitive the fund is likely to be to interest rate changes. There is the possibility that the issuer of the security will not repay all or a portion of the principal borrowed and will not make all interest payments. Lower-rated fixed-income securities and high-yield securities involve a higher degree of risk than fixed-income securities in higher-rated categories. Foreign securities risk As compared to U.S. companies, there may be less publicly available information relating to foreign companies. Foreign securities may be subject to foreign taxes. The value of foreign securities is subject to currency fluctuations and adverse political and economic developments. Hedging, derivatives and other strategic transactions risk Investing in derivatives can magnify losses incurred by the underlying assets. Issuer risk An issuer of a security may perform poorly and, therefore, the value of its stocks and bonds may decline. An issuer of securities held by the fund could default or have its credit rating downgraded. Liquidity risk Exposure exists when trading volume, lack of a market maker, or legal restrictions impair the ability to sell particular securities or close derivative positions at an advantageous price. 2 Strategic Income Fund  Fund summary Past performance Average annual total returns (%) 1 Year 5 Year 10 Year In ception as of 12-31-07 5-1-98 Class A before tax 0.81 6.48 5.43  After tax on distributions 1.50 3.82 2.51  After tax on distributions, with sale 0.49 3.98 2.79  Class B before tax 0.10 6.43 5.34  Class C before tax 3.85 6.73  4.97 Lehman Brothers Aggregate Bond Index 6.97 4.42 5.97 5.95 Calendar year total returns These do not include sales charges and would have been lower if they did. They are shown only for Class A and would be different for other classes. How the funds returns vary from year to year can give an idea of its risk; however, as always, past performance (before and after taxes) does not indicate future results. All figures assume dividend reinvestment. Average annual total returns These include sales charges. Performance of broad-based market indexes is included for comparison. Indexes have no sales charges and you cannot invest in them directly. All figures assume dividend reinvestment. After-tax returns These are shown only for Class A and would be different for other classes. They reflect the highest individual federal marginal income tax rates in effect at the time and do not reflect any state or local taxes. Your actual after-tax returns may be different. After-tax returns are not relevant to shares held in an IRA, 401(k) or other tax-advantaged investment plan. Lehman Brothers Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. Investor costs Shareholder transaction expenses 1 (%) Class A Class B C lass C Maximum front-end sales charge (load) on purchases as a % of purchase price 4.50   Maximum deferred sales charge (load) as a % of purchase or sale price, whichever is less  2 5.00 1.00 Annual operating expenses (%) Class A Class B Cl ass C Management fee 0.37 0.37 0.37 Distribution and service (12b-1) fees 0.30 1.00 1.00 Other expenses 0.23 0.23 0.23 Total fund operating expenses Expense example A hypothetical example showing the expenses on a $10,000 investment during the various time frames indicated. The example assumes a 5% average annual return and the reinvestment of all dividends. The example is for comparison only and does not reflect actual expenses and returns, either past or future. Expenses Class A Class B Class C Shares sold Shares kept Shares sold Shares kept 1 Year 538 663 163 263 163 3 Years 724 805 505 505 505 5 Years 926 1,071 871 871 871 10 Years 1,508 1,713 3 1,713 3 1,900 1,900 Annual operating expenses These are paid from fund assets; shareholders, therefore, pay these costs indirectly. 1 A $4.00 fee will be charged for wire redemptions. 2 Except for investments of $1 million or more; see How sales charges are calculated. 3 Reflects conversion of Class B shares to Class A shares after eight years. Strategic Income Fund  Fund summary 3 Fund details Risks of investing Below are descriptions of the main factors that may play a role in shaping the funds overall risk profile. The descriptions appear in alphabetical order, not in order of importance. For further details about fund risks, including additional risk factors that are not discussed in this prospectus because they are not considered primary factors, see the funds Statement of Additional Information (SAI). Active management risk A fund is subject to management risk because it relies on the subadvisers ability to pursue its objective. The subadviser will apply investment techniques and risk analyses in making investment decisions for the fund, but there can be no guarantee that these will produce the desired results. The fund generally does not attempt to time the market and instead generally stays fully invested in the relevant asset class, such as domestic equities or foreign equities. Notwithstanding its benchmark, the fund may buy securities not included in its benchmark or hold securities in very different proportions than its benchmark. To the extent the fund invests in those securities, its performance depends on the ability of the subadviser to choose securities that perform better than securities that are included in the benchmark. Credit and counterparty risk This is the risk that the issuer or guarantor of a fixed-income security, the counterparty to an over-the-counter (OTC) derivatives contract (see Hedging, derivatives and other strategic transactions), or a borrower of a funds securities, will be unable or unwilling to make timely principal, interest or settlement payments, or otherwise to honor its obligations. Credit risk associated with investments in fixed-income securities relates to the ability of the issuer to make scheduled payments of principal and interest on an obligation. A fund that invest in fixed-income securities is subject to varying degrees of risk that the issuers of the securities will have their credit ratings downgraded or will default, potentially reducing the funds share price and income level. Nearly all fixed-income securities are subject to some credit risk, which may vary depending upon whether the issuers of the securities are corporations or domestic or foreign governments, or their sub-divisions or instrumentalities. U.S. government securities are subject to varying degrees of credit risk depending upon whether the securities are supported by the full faith and credit of the United States, supported by the ability to borrow from the U.S. Treasury, supported only by the credit of the issuing U.S. government agency, instrumentality, corporation or otherwise supported by the United States. For example, issuers of many types of U.S. government securities (e.g., the Federal Home Loan Mortgage Corporation (Freddie Mac), Federal National Mortgage Association (Fannie Mae) and Federal Home Loan Banks), although chartered or sponsored by Congress, are not funded by Congressional appropriations, and their fixed-income securities, including asset-backed and mortgage-backed securities, are neither guaranteed nor insured by the U.S. government. As a result, these securities are subject to more credit risk than U.S. government securities that are supported by the full faith and credit of the United States (e.g., U.S. Treasury bonds). When a fixed-income security is not rated, a subadviser may have to assess the risk of the security itself. Asset-backed securities, whose principal and interest payments are supported by pools of other assets, such as credit card receivables and automobile loans, are subject to further risks, including the risk that the obligors of the underlying assets default on payment of those assets. Funds that invest in below-investment-grade securities (also called junk bonds), which are fixed-income securities rated lower than Baa by Moodys or BBB by Standard & Poors (S&P), or determined by a subadviser to be of comparable quality to securities so rated, are subject to increased credit risk. The sovereign debt of many foreign governments, including their sub-divisions and instrumentalities, falls into this category. Below-investment-grade securities offer the potential for higher investment returns than higher-rated securities, but they carry greater credit risk: their issuers continuing ability to meet principal and interest payments is considered speculative, and they are more susceptible to real or perceived adverse economic and competitive industry conditions, and may be less liquid than higher-rated securities. In addition, a fund is exposed to credit risk to the extent it makes use of OTC derivatives (such as forward foreign currency contracts and/or swap contracts) and engages to a significant extent in the lending of fund securities or the use of repurchase agreements. OTC derivatives transactions can only be closed out with the other party to the transaction. If the counterparty defaults, a fund will have contractual remedies, but there is no assurance that the counterparty will be able to meet its contractual obligations or that, in the event of default, a fund will succeed in enforcing them. A fund, therefore, assumes the risk that it may be unable to obtain payments owed to it under OTC derivatives contracts or that those payments may be delayed or made only after the fund has incurred the costs of litigation. While the subadviser intends to monitor the creditworthiness of contract counter-parties, there can be no assurance that the counterparty will be in a position to meet its obligations, especially during unusually adverse market conditions. Equity securities risk Equity securities include common, preferred and convertible preferred stocks and securities, the values of which are tied to the price of stocks, such as rights, warrants and convertible debt securities. Common and preferred stocks represent equity ownership in a company. Stock markets are volatile. The price of equity securities will fluctuate, and can decline and reduce the value of a fund investing in equities. The price of equity securities fluctuates based on changes in a companys financial condition, and overall market and economic conditions. The value of equity securities purchased by a fund could decline if the financial condition of the companies the fund is invested in decline, or if overall market and economic conditions deteriorate. Even a fund that invests in high quality or blue chip equity securities, or securities of established companies with large market capitalizations (which generally have strong financial characteristics), can be negatively impacted by poor overall market and economic conditions. Companies with large market capitalizations may also have less growth potential than smaller companies and may be less able to react quickly to changes in the marketplace. The fund may maintain substantial exposure to equities and generally does not attempt to time the market. Because of this exposure, the possibility that stock market prices in general will decline over short or extended periods subject the fund to unpredictable declines in the value of its investments, as well as periods of poor performance. Fixed-income securities risk Fixed-income securities are generally subject to two principal types of risks: (a) interest-rate risk and (b) credit quality risk. 4 Strategic Income Fund  Fund details Interest-rate risk. Fixed-income securities are affected by changes in interest rates. When interest rates decline, the market value of the fixed-income securities generally can be expected to rise. Conversely, when interest rates rise, the market value of fixed-income securities generally can be expected to decline. The longer the duration or maturity of a fixed-income security, the more susceptible it is to interest rate risk. Credit quality risk. Fixed-income securities are subject to the risk that the issuer of the security will not repay all or a portion of the principal borrowed and will not make all interest payments. If the credit quality of a fixed-income security deteriorates after a fund has purchased the security, the market value of the security may decrease and lead to a decrease in the value of the funds investments. Funds that may invest in lower-rated fixed-income securities, commonly referred to as junk securities, are riskier than funds that may invest in higher-rated fixed-income securities. Additional information on the risks of investing in investment-grade fixed-income securities in the lowest-rating category and lower-rated fixed-income securities is set forth below. Investment-grade fixed-income securities in the lowest-rating category risk. Investment-grade fixed-income securities in the lowest-rating category (rated Baa by Moodys or BBB by S&P and comparable unrated securities) involve a higher degree of risk than fixed-income securities in the higher-rating categories. While such securities are considered investment-grade quality and are deemed to have adequate capacity for payment of principal and interest, such securities lack outstanding investment characteristics and have speculative characteristics as well. For example, changes in economic conditions or other circumstances are more likely to lead to a weakened capacity to make principal and interest payments than is the case with higher-grade securities. Lower-rated fixed-income securities risk and high-yield securities risk. Lower-rated fixed-income securities are defined as securities rated below investment grade (rated Ba and below by Moodys, and BB and below by S&P) (also called junk bonds). The general risks of investing in these securities are as follows: Risk to principal and income. Investing in lower-rated fixed-income securities is considered speculative. While these securities generally provide greater income potential than investments in higher-rated securities, there is a greater risk that principal and interest payments will not be made. Issuers of these securities may even go into default or become bankrupt. Price volatility. The price of lower-rated fixed-income securities may be more volatile than securities in the higher-rating categories. This volatility may increase during periods of economic uncertainty or change. The price of these securities is affected more than higher- rated fixed-income securities by the markets perception of their credit quality, especially during times of adverse publicity. In the past, economic downturns or an increase in interest rates have, at times, caused more defaults by issuers of these securities and may do so in the future. Economic downturns and increases in interest rates have an even greater affect on highly leveraged issuers of these securities. Liquidity. The market for lower-rated fixed-income securities may have more limited trading than the market for investment-grade fixed-income securities. Therefore, it may be more difficult to sell these securities, and these securities may have to be sold at prices below their market value in order to meet redemption requests or to respond to changes in market conditions. Dependence on subadvisers own credit analysis. While a subadviser may rely on ratings by established credit-rating agencies, it will also supplement such ratings with its own independent review of the credit quality of the issuer. Therefore, the assessment of the credit risk of lower-rated fixed-income securities is more dependent on the subadvisers evaluation than the assessment of the credit risk of higher-rated securities. Additional risks regarding lower-rated corporate fixed-income securities. Lower-rated corporate debt securities (and comparable unrated securities) tend to be more sensitive to individual corporate developments and changes in economic conditions than higher-rated corporate fixed-income securities. Issuers of lower-rated corporate debt securities may also be highly leveraged, increasing the risk that principal and income will not be repaid. Additional risks regarding lower-rated foreign government fixed-income securities. Lower-rated foreign government fixed-income securities are subject to the risks of investing in foreign countries described under Foreign securities risk. In addition, the ability and willingness of a foreign government to make payments on debt when due may be affected by the prevailing economic and political conditions within the country. Emerging-market countries may experience high inflation, interest rates and unemployment, as well as exchange rate trade difficulties and political uncertainty or instability. These factors increase the risk that a foreign government will not make payments when due. Prepayment of principal. Many types of debt securities, including floating-rate loans, are subject to prepayment risk. Prepayment risk occurs when the issuer of a security can repay principal prior to the securitys maturity. Securities subject to prepayment risk can offer less potential for gains when the credit quality of the issuer improves. Foreign securities risk Funds that invest in securities traded principally in securities markets outside the United States are subject to additional and more varied risks, as the value of foreign securities may change more rapidly and extremely than the value of U.S. securities. The securities markets of many foreign countries are relatively small, with a limited number of companies representing a small number of industries. Additionally, issuers of foreign securities may not be subject to the same degree of regulation as U.S. issuers. Reporting, accounting and auditing standards of foreign countries differ, in some cases significantly, from U.S. standards. There are generally higher commission rates on foreign portfolio transactions, transfer taxes, higher custodial costs and the possibility that foreign taxes will be charged on dividends and interest payable on foreign securities. In the event of nationalization, expropriation or other confiscation, a fund could lose its entire investment in a foreign security. Currency risk. Currency risk is the risk that fluctuations in exchange rates may adversely affect the U.S. dollar value of a funds investments. Currency risk includes both the risk that currencies in which a funds investments are traded, or currencies in which a fund has taken an active investment position, will decline in value relative to the U.S. dollar and, in the case of hedging positions, that the U.S. dollar will decline in value relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly for a number of reasons, including the forces of supply and demand in the foreign exchange markets, actual or perceived changes in interest rates, and intervention (or the failure to intervene) by U.S. or foreign governments or central banks, or by currency controls or political developments in the U.S. or abroad. Certain funds may engage in proxy hedging of currencies by entering into derivative transactions with respect to a currency whose value is expected to correlate to the value of a currency the fund owns or wants to own. This presents the risk that the two currencies may not move in relation to one another as expected. In that case, the fund could lose money on its investment and also lose money on the position designed to act as a proxy hedge. Certain funds may also take active currency positions and may cross-hedge currency exposure represented by their securities into another foreign currency. This may result in a funds Strategic Income Fund  Fund details 5 currency exposure being substantially different than that suggested by its securities investments. All funds with foreign currency holdings and/or that invest or trade in securities denominated in foreign currencies or related derivative instruments may be adversely affected by changes in foreign currency exchange rates. Derivative foreign currency transactions (such as futures, forwards and swaps) may also involve leveraging risk, in addition to currency risk. Leverage may disproportionately increase a funds portfolio losses and reduce opportunities for gain when interest rates, stock prices or currency rates are changing. Hedging, derivatives and other strategic transactions risk The ability of a fund to utilize hedging and other strategic transactions successfully will depend in part on its subadvisers ability to predict pertinent market movements, and market risk, counterparty risk, credit risk, interest risk, and other risk factors, none of which can be assured. The skills required to successfully utilize hedging and other strategic transactions are different from those needed to select a funds securities. Even if the subadviser only uses hedging and other strategic transactions in a fund primarily for hedging purposes or to gain exposure to a particular securities market, if the transaction is not successful, it could result in a significant loss to a fund. These transactions may also increase the volatility of a fund and may involve a small investment of cash relative to the magnitude of the risks assumed, thereby magnifying the impact of any resulting gain or loss. For example, the potential loss from the use of futures can exceed a funds initial investment in such contracts. In addition, these transactions could result in a loss to a fund if the counterparty to the transaction does not perform as promised. A fund may invest in derivatives, which are financial contracts with a value that depends on, or is derived from, the value of underlying assets, reference rates or indexes. Derivatives may relate to stocks, bonds, interest rates, currencies or currency exchange rates. Funds may use derivatives for many purposes, including for hedging, and as a substitute for direct investment in securities or other assets. Funds also may use derivatives as a way to adjust efficiently the exposure of the funds to various securities, markets and currencies without the funds actually having to sell existing investments and make new investments. This generally will be done when the adjustment is expected to be relatively temporary or in anticipation of effecting the sale of fund assets and making new investments over time. For a description of the various derivative instruments the fund may utilize, refer to the SAI. The use of derivative instruments may involve risks different from, or potentially greater than, the risks associated with investing directly in securities and other more traditional assets. In particular, the use of derivative instruments exposes a fund to the risk that the counterparty to an OTC derivatives contract will be unable or unwilling to make timely settlement payments or otherwise to honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction, although either party may engage in an offsetting transaction that puts that party in the same economic position as if it had closed out the transaction with the counterparty, or may obtain the other partys consent to assign the transaction to a third party. If the counterparty defaults, the fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations or that, in the event of default, the fund will succeed in enforcing them. For example, because the contract for each OTC derivatives transaction is individually negotiated with a specific counterparty, a fund is subject to the risk that a counterparty may interpret contractual terms (e.g., the definition of default) differently than the fund when the fund seeks to enforce its contractual rights. If that occurs, the cost and unpredictability of the legal proceedings required for the fund to enforce its contractual rights may lead it to decide not to pursue its claims against the counterparty. The fund, therefore, assumes the risk that it may be unable to obtain payments owed to it under OTC derivatives contracts or that those payments may be delayed or made only after the fund has incurred the costs of litigation. While a subadviser intends to monitor the creditworthiness of counterparties, there can be no assurance that a counterparty will meet its obligations, especially during unusually adverse market conditions. To the extent a fund contracts with a limited number of counterparties, the funds risk will be concentrated and events that affect the creditworthiness of any of those counterparties may have a pronounced effect on the fund. Derivatives also are subject to a number of risks described elsewhere in this section, including market risk and liquidity risk. Since the value of derivatives is calculated and derived from the value of other assets, instruments or references, there is a risk that they will be improperly valued. Derivatives also involve the risk that changes in their value may not correlate perfectly with the assets rates, or indexes they are designed to hedge or closely track. Suitable derivative transactions may not be available in all circumstances. In addition, a subadviser may determine not to use derivatives to hedge or otherwise reduce risk exposure. A detailed discussion of various hedging and other strategic transactions, including applicable regulations of the Commodity Futures Trading Commission and the requirement to segregate assets with respect to these transactions, appears in the SAI. To the extent the fund utilizes hedging and other strategic transactions, it will be subject to the same risks. Issuer risk An issuer of a security purchased by a fund may perform poorly and, therefore, the value of its stocks and bonds may decline and the issuer may default on its obligations. Poor performance may be caused by poor management decisions, competitive pressures, breakthroughs in technology, reliance on suppliers, labor problems or shortages, corporate restructurings, fraudulent disclosures, or other factors. Liquidity risk A fund is exposed to liquidity risk when trading volume, lack of a market maker, or legal restrictions impair the funds ability to sell particular securities or close derivative positions at an advantageous price. Funds with principal investment strategies that involve investments in securities of companies with smaller market capitalizations, foreign securities, derivatives, or securities with substantial market and/or credit risk tend to have the greatest exposure to liquidity risk. Exposure to liquidity risk may be heightened for funds which invest in emerging markets and related derivatives that are not widely traded, and that may be subject to purchase and sale restrictions. These investment strategies and securities are described further in the SAI. Whos who Below are the names of the various entities involved with the funds investment and business operations, along with brief descriptions of the role each entity performs. Trustees Oversee the funds business activities and retain the services of the various firms that carry out the funds operations. The Board of Trustees can change the funds investment strategy without shareholder approval. 6 Strategic Income Fund  Fund details Investment adviser Manages the funds business and investment activities. John Hancock Advisers, LLC 601 Congress Street Boston, MA 02210-2805 Founded in 1968, John Hancock Advisers, LLC is a wholly owned subsidiary of John Hancock Financial Services, Inc., which in turn is a subsidiary of Manulife Financial Corporation. The adviser administers the business and affairs of the fund and retains and compensates an investment subadviser to manage the assets of the fund. As of June 30, 2008, the adviser had total assets under management of approximately $28 billion. The adviser does not itself manage any of the funds portfolio assets but has ultimate responsibility to oversee the subadviser. In this connection, the adviser: (i) monitors the compliance of the subadviser with the investment objectives and related policies of the fund, (ii) reviews the performance of the subadviser and (iii) reports periodically on such performance to the Board of Trustees. Management fee for Strategic Income Fund The fund pays the adviser a management fee for its services to the fund. The fee is stated as an annual percentage of the current value of the net assets of the fund determined in accordance with the following schedule, and that rate is applied to the average daily assets of the fund. Annual Average Daily Net Assets Rate First $100 million 0.60% Between $100 million and $250 million 0.45% Between $250 million and $500 million 0.40% Between $500 million and $650 million 0.35% Excess over $650 million 0.30% During its most recent full fiscal year, the fund paid the following management fee as a percentage of net assets to the investment adviser. Strategic Income Fund: 0.37% Out of these fees, the investment adviser in turn paid the fees of the subadviser and certain other service providers. The basis for the Trustees approval of the advisory fees, and of the investment advisory agreement overall, including the subadvisory agreement, is discussed in the funds May 31, 2008 shareholder report. Subadviser Handles the funds day-to-day portfolio management. MFC Global Investment Management (U.S.), LLC 101 Huntington Avenue Boston, MA 02199 MFC Global Investment Management (U.S.), LLC (MFC Global (U.S.)) was founded in 1979 and provides investment advisory services to individual and institutional investors. MFC Global (U.S.) is a wholly owned subsidiary of John Hancock Financial Services, Inc. (a subsidiary of Manulife Financial Corporation) and, as of June 30, 2008, had total assets under management of approximately $31 billion. Below are brief biographical profiles of the leaders of the funds investment management team, in alphabetical order. For more about these individuals, including information about their compensation, other accounts they manage and any investments they may have in the fund, see the SAI. Barry H. Evans, CFA Joined fund team in 2006 President and chief fixed-income officer, MFC Global (U.S.) (since 2005) Senior vice president, chief fixed-income officer and chief operating officer, John Hancock Advisers, LLC (1986-2005) Began business career in 1986 Analysis of global economic conditions John F. Iles Joined fund team in 2005 Vice president, MFC Global (U.S.) (since 2005) Vice president, John Hancock Advisers, LLC (1999-2005) Began business career in 1984 Analysis of specific issuers pertaining to high-yield and emerging markets Daniel S. Janis III Joined fund team in 1999 Senior vice president, MFC Global (U.S.) (since 2005) Vice president, John Hancock Advisers, LLC (1999-2005) Began business career in 1984 Primarily responsible for fund management and day-to-day purchase and sale decisions Custodian Holds the funds assets, settles all portfolio trades and collects most of the valuation data required for calculating the funds net asset value (NAV). The Bank of New York One Wall Street New York, NY 10286 Principal distributor Markets the fund and distributes shares through selling brokers, financial planners and other financial representatives. John Hancock Funds, LLC 601 Congress Street Boston, MA 02210-2805 Transfer agent Handles shareholder services, including recordkeeping and statements, distribution of dividends and processing of buy and sell requests. John Hancock Signature Services, Inc. P.O. Box 9510 Portsmouth, NH 03802-9510 Strategic Income Fund  Fund details 7 Financial highlights These tables detail the financial performance of Class A, B and C shares, including total return information showing how much an investment in the fund has increased or decreased each year. The financial statements of the fund as of May 31, 2008, have been audited by PricewaterhouseCoopers LLP, independent registered public accounting firm. The report of PricewaterhouseCoopers LLP is included, along with the funds financial statements, in the funds annual report, which has been incorporated by reference into the SAI and is available upon request. Class A Shares Per share operating performance period ended 5-31-04 5-31-05 5-31-06 5-31-07 5 -31-08 Net asset value, beginning of year Net investment income 1 0.35 0.31 0.30 0.32 0.40 Net realized and unrealized gain (loss) on investments (0.19) 0.39  0.07 (0.15) Total from investment operations Less distributions From net investment income (0.40) (0.36) (0.34) (0.35) (0.40) From net realized gain (0.15) (0.04) (0.14) (0.24) (0.06) Total distributions Net asset value, end of year Total return 2 (%) Ratios and Supplemental Data Net assets, end of year (in millions) $657 $764 $818 $784 $765 Ratios (as a percentage of average net assets): Expenses before reductions 0.90 0.90 0.88 0.87 0.90 Expenses net of all fee waivers, if any 0.90 0.90 0.88 0.87 0.90 Expenses net of all fee waivers and credits 0.90 0.90 0.88 0.87 0.90 Net investment income 5.10 4.48 4.26 4.80 6.00 Portfolio turnover (%) 42 29 52 118 52 Class B Shares Per share operating performance period ended 5-31-04 5-31-05 5-31-06 5-31-07 5- 31-08 Net asset value, beginning of year Net investment income 1 0.31 0.26 0.25 0.27 0.35 Net realized and unrealized gain (loss) on investments (0.20) 0.39 0.01 0.07 (0.14) Total from investment operations Less distributions From net investment income (0.35) (0.31) (0.30) (0.30) (0.36) From net realized gain (0.15) (0.04) (0.14) (0.24) (0.06) Total distributions Net asset value, end of year Total return 2 (%) Ratios and supplemental data Net assets, end of year (in millions) $529 $460 $350 $242 $184 Ratios (as a percentage of average net assets): Expenses before reductions 1.60 1.60 1.57 1.54 1.60 Expenses net of all fee waivers, if any 1.60 1.60 1.57 1.54 1.60 Expenses net of all fee waivers and credits 1.60 1.60 1.57 1.54 1.60 Net investment income 4.41 3.79 3.57 4.12 5.27 Portfolio turnover (%) 42 29 52 118 52 8 Strategic Income Fund  Fund details Financial highlights, continued Class C Shares Per share operating performance period ended 5-31-04 5-31-05 5-31-06 5-31-07 5-31- 08 Net asset value, beginning of year Net investment income 1 0.31 0.26 0.25 0.27 0.35 Net realized and unrealized gain (loss) on investments (0.20) 0.39  0.07 (0.14) Total from investment operations Less distributions From net investment income (0.35) (0.31) (0.29) (0.30) (0.36) From net realized gain (0.15) (0.04) (0.14) (0.24) (0.06) Total distributions Net asset value, end of year Total return 2 (%) Ratios and supplemental data Net assets, end of year (in millions) $279 $282 $270 $219 $193 Ratios (as a percentage of average net assets): Expenses before reductions 1.60 1.60 1.58 1.57 1.60 Expenses net of all fee waivers, if any 1.60 1.60 1.58 1.57 1.60 Expenses net of all fee waivers and credits 1.60 1.60 1.58 1.57 1.60 Net investment income 4.39 3.79 3.56 4.10 5.29 Portfolio turnover (%) 42 29 52 118 52 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. Strategic Income Fund  Fund details 9 Your account Choosing a share class Each share class has its own cost structure, including a Rule 12b-1 plan that allows it to pay fees for the sale, distribution and service of its shares. Your financial representative can help you decide which share class is best for you. Class A A front-end sales charge, as described in the section How sales charges are calculated. Distribution and service (Rule 12b-1) fees of 0.30%. Class B No front-end sales charge; all your money goes to work right away for you. Distribution and service (Rule 12b-1) fees of 1.00%. A contingent deferred sales charge (CDSC), as described in the section How sales charges are calculated. Automatic conversion to Class A shares after eight years, thus reducing future annual expenses. Class C No front-end sales charge; all your money goes to work right away for you. Distribution and service (Rule 12b-1) fees of 1.00%. A 1.00% CDSC on shares sold within one year of purchase. No automatic conversion to Class A shares, so annual expenses continue at the Class C level throughout the life of your investment. The maximum amount you may invest in Class B shares with any single purchase request is $99,999.99, and the maximum amount you may invest in Class C shares with any single purchase is $999,999.99. John Hancock Signature Services, Inc. (Signature Services), the transfer agent for the fund, may accept a purchase request for Class B shares for $100,000 or more or for Class C shares for $1,000,000 or more when the purchase is pursuant to the Reinstatement Privilege (see Sales charge reductions and waivers). 12b-1 fees Rule 12b-1 fees will be paid to the funds distributor, John Hancock Funds, LLC, and may be used by the distributor for expenses relating to the distribution of, and shareholder or administrative services for holders of, the shares of the class and for the payment of service fees that come within Rule 2830(d)(5) of the Conduct Rules of the Financial Industry Regulatory Authority (FINRA). Because 12b-1 fees are paid out of the funds assets on an ongoing basis, over time they will increase the cost of your investment and may cost shareholders more than other types of sales charges. Other classes of shares of the fund, which have their own expense structure, may be offered in separate prospectuses. Your broker-dealer or agent may charge you a fee to effect transactions in fund shares. Additional payments to financial intermediaries Shares of the fund are primarily sold through financial intermediaries (firms), such as brokers, banks, registered investment advisers, financial planners and retirement plan administrators. These firms may be compensated for selling shares of the fund in two principal ways: directly, by the payment of sales commissions, if any; and indirectly, as a result of the fund paying Rule 12b-1 fees. Certain firms may request, and the distributor may agree to make, payments in addition to sales commissions and 12b-1 fees out of the distributors own resources. These additional payments are sometimes referred to as revenue sharing. These payments assist in the distributors efforts to promote the sale of the funds shares. The distributor agrees with the firm on the methods for calculating any additional compensation, which may include the level of sales or assets attributable to the firm. Not all firms receive additional compensation and the amount of compensation varies. These payments could be significant to a firm. The distributor determines which firms to support and the extent of the payments it is willing to make. The distributor generally chooses to compensate firms that have a strong capability to distribute shares of the fund and that are willing to cooperate with the distributors promotional efforts. The distributor hopes to benefit from revenue sharing by increasing the funds net assets, which, as well as benefiting the fund, would result in additional management and other fees for the adviser and its affiliates. In consideration for revenue sharing, a firm may feature the fund in its sales system or give preferential access to members of its sales force or management. In addition, the firm may agree to participate in the distributors marketing efforts by allowing us to participate in conferences, seminars or other programs attended by the intermediarys sales force. Although an intermediary may seek revenue sharing payments to offset costs incurred by the firm in servicing its clients who have invested in the fund, the intermediary may earn a profit on these payments. Revenue-sharing payments may provide your firm with an incentive to favor the fund. The SAI discusses the distributors revenue-sharing arrangements in more detail. Your intermediary may charge you additional fees other than those disclosed in this prospectus. You can ask your firm about any payments it receives from the distributor or the fund, as well as about fees and/or commissions it charges. The distributor, adviser and their affiliates may have other relationships with your firm relating to the provisions of services to the fund, such as providing omnibus account services, transaction-processing services or effecting portfolio transactions for the fund. If your intermediary provides these services, the adviser or the fund may compensate the intermediary for these services. In addition, your intermediary may have other compensated relationships with the adviser or its affiliates that are not related to the fund. Rollover program compensation The broker-dealer of record for a pension, profit-sharing or other plan qualified under Section 401(a) or described in Section 457(b) of the Internal Revenue Code of 1986, as amended, which is funded by certain group annuity contracts issued by John Hancock insurance companies, is eligible to receive ongoing compensation (Rollover Compensation) when a plan participant terminates from the qualified plan and rolls over assets into a John Hancock sponsored custodial IRA or a John Hancock custodial Roth IRA invested in shares of John 10 Strategic Income Fund  Your account Hancock funds. The Rollover Compensation is paid from a funds 12b-1 fees to the plans broker-dealer of record at an annual rate not expected to exceed 0.25% of the average daily net eligible assets held in John Hancock funds (0.15% for the John Hancock Money Market Fund) under the rollover program. Rollover Compensation is made in the first year and continues thereafter, quarterly in arrears. A John Hancock insurance company may also pay the third-party administrator for the plan a one-time nominal fee not expected to exceed $25 per each participant rollover into a John Hancock fund for facilitating the transaction. How sales charges are calculated Class A sales charges are as follows: As a % of As a % of Your investment offering price* your investment Up to $99,999 4.50% 4.71% $100,000  $249,999 3.75% 3.90% $250,000  $499,999 2.75% 2.83% $500,000  $999,999 2.00% 2.04% $1,000,000 and over See below * Offering price is the net asset value per share plus any initial sales charge. You may qualify for a reduced Class A sales charge if you own or are purchasing Class A, Class B, Class C, Class T, Class ADV, all Class R shares, Class I2 or Class I shares of John Hancock open-end mutual funds. To receive the reduced sales charge, you must tell your broker or financial representative at the time you purchase the funds Class A shares about any other John Hancock mutual funds held by you, your spouse or your children under the age of 21 living in the same household. This includes investments held in a retirement account, an employee benefit plan, or with a broker or financial representative other than the one handling your current purchase. John Hancock will credit the combined value, at the current offering price, of all eligible accounts to determine whether you qualify for a reduced sales charge on your current purchase. You may need to provide documentation for these accounts, such as an account statement. For more information about these reduced sales charges, you may visit the funds Web site at www.jhfunds.com. You may also consult your broker or financial adviser, or refer to the section entitled Initial Sales Charge on Class A Shares in the funds SAI. You may request a SAI from your broker or financial adviser, access the funds Web site at www.jhfunds.com or call Signature Services at 1-800-225-5291. Investments of $1 million or more Class A shares are available with no front-end sales charge on investments of $1 million or more. There is a CDSC on any Class A shares upon which a commission or finders fee was paid that are sold within one year of purchase, as follows: Class A deferred charges on $1 million+ investments CDSC on shares Your investment being sold First $1M  $4,999,999 1.00% Next $1  $5M above that 0.50% Next $1 or more above that 0.25% For purposes of this CDSC, all purchases made during a calendar month are counted as having been made on the first day of that month. The CDSC is based on the lesser of the original purchase cost or the current market value of the shares being sold, and is not charged on shares you acquired by reinvesting your dividends. To keep your CDSC as low as possible, each time you place a request to sell shares we will first sell any shares in your account that are not subject to a CDSC. Class B and Class C Shares are offered at their net asset value per share, without any initial sales charge. A CDSC may be charged if a commission has been paid and you sell Class B or Class C shares within a certain time after you bought them, as described in the tables below. There is no CDSC on shares acquired through reinvestment of dividends. The CDSC is based on the original purchase cost or the current market value of the shares being sold, whichever is less. The CDSCs are as follows: Class B deferred charges Years after purchase CDSC 1 st year 5.00% 2 nd year 4.00% 3 rd or 4 th year 3.00% 5 th year 2.00% 6 th year 1.00% After 6 th year None Class C deferred charges Years after purchase CDSC 1 st year 1.00% After 1 st year None For purposes of these CDSCs, all purchases made during a calendar month are counted as having been made on the first day of that month. To keep your CDSC as low as possible, each time you place a request to sell shares, we will first sell any shares in your account that carry no CDSC. If there are not enough of these shares to meet your request, we will sell those shares that have the lowest CDSC. Sales charge reductions and waivers Reducing your Class A sales charges There are several ways you can combine multiple purchases of shares of John Hancock funds to take advantage of the breakpoints in the sales charge schedule. The first three ways can be combined in any manner. Accumulation Privilege  lets you add the value of any class of shares of any John Hancock open-end fund you already own to the amount of your next Class A investment for purposes of calculating the sales charge. However, Class A shares of money market funds will not qualify unless you have already paid a sales charge on those shares. Letter of Intention  lets you purchase Class A shares of a fund over a 13-month period and receive the same sales charge as if all shares had been purchased at once. You can use a Letter of Intention to qualify for reduced sales charges if you plan to invest at least $100,000 in a funds Class A and Class T shares during the next 13 months. The calculation of this amount would include accumula- tions and combinations as well as your current holdings of all classes of John Hancock funds, which includes any reinvestment of dividends and capital gains distributions. However, Class A shares of money market funds will be excluded unless you have already paid a sales charge. When you sign this letter, the fund agrees to charge you the reduced sales charges. Completing a Letter of Intention does not obligate you to purchase additional shares. However, if you do not buy enough shares to qualify for the lower sales charges by the earlier of the end of the 13-month period or when you sell your Strategic Income Fund  Your account 11 shares, your sales charges will be recalculated to reflect your actual purchase level. Also available for individual retirement plan investors is a 48-month Letter of Intention, described in the SAI. Combination Privilege  lets you combine shares of all funds for purposes of calculating the Class A sales charge. To utilize any reduction, you must complete the appropriate section of your application, or contact your financial representative or Signature Services. Consult the SAI for additional details (see the back cover of this prospectus). Group investment program A group may be treated as a single purchaser under the accumulation and combination privileges. Each investor has an individual account, but the groups investments are lumped together for sales charge purposes, making the investors potentially eligible for reduced sales charges. There is no charge or obligation to invest (although initial investments per account opened must satisfy minimum initial investment requirements specified in the section entitled Opening an account), and individual investors may close their accounts at any time. To utilize this program, you must contact your financial representative or Signature Services to find out how to qualify. Consult the SAI for additional details (see the back cover of this prospectus). CDSC waivers As long as Signature Services is notified at the time you sell, the CDSC for each share class will be waived in the following cases: to make payments through certain systematic withdrawal plans certain retirement plans participating in Merrill Lynch, The Princeton Retirement Group, Inc., or PruSolutions SM programs redemptions pursuant to the funds right to liquidate an account less than $1,000 redemptions of Class A shares made after one year from the inception of a retirement plan at John Hancock to make certain distributions from a retirement plan because of shareholder death or disability rollovers, contract exchanges or transfers of John Hancock custodial 403(b)(7) account assets required by John Hancock funds as a result of its decision to discontinue maintaining and administering 403(b)(7) accounts To utilize a waiver, you must contact your financial representative or Signature Services. Consult the SAI for additional details (see the back cover of this prospectus). Reinstatement privilege If you sell shares of a John Hancock fund, you may reinvest some or all of the proceeds back into the same share class of the same fund and account from which it was removed, within 120 days without a sales charge, as long as Signature Services or your financial representative is notified before you reinvest. If you paid a CDSC when you sold your shares, you will be credited with the amount of the CDSC. To utilize this privilege, you must contact your financial representative or Signature Services. Waivers for certain investors Class A shares may be offered without front-end sales charges or CDSCs to the following individuals and institutions: selling brokers and their employees and sales representatives (and their Immediate Family, as defined in the SAI) financial representatives utilizing fund shares in fee-based or wrap investment products under a signed fee-based or wrap agreement with the distributor fund trustees and other individuals who are affiliated with these or other John Hancock funds (and their Immediate Family, as defined in the SAI) individuals transferring assets held in a SIMPLE IRA, SEP or SAR-SEP invested in John Hancock funds directly to an IRA individuals converting assets held in an IRA, SIMPLE IRA, SEP or SAR- SEP invested in John Hancock funds directly to a Roth IRA individuals recharacterizing assets from an IRA, Roth IRA, SEP, SAR- SEP or SIMPLE IRA invested in John Hancock funds back to the original account type from which it was converted participants in certain 529 plans that have a signed agreement with the distributor (one-year CDSC may apply) participants in certain retirement plans with at least 100 eligible employees (one-year CDSC applies) certain retirement plans participating in Merrill Lynch, The Princeton Retirement Group, Inc., or PruSolutions SM programs terminating participants rolling over assets held in a pension, profit- sharing or other plan qualified under Section 401(a) or described in Section 457(b) of the Internal Revenue Code of 1986, as amended, which is funded by certain John Hancock group annuity contracts, directly to a John Hancock custodial IRA or John Hancock custodial Roth IRA investing in John Hancock funds, including subsequent investments individuals rolling over assets held in a John Hancock custodial 403(b)(7) account into a John Hancock custodial IRA account To utilize a waiver, you must contact your financial representative or Signature Services. Consult the SAI for additional details (see the back cover of this prospectus). Other waivers Front-end sales charges and CDSCs are not imposed in connection with the following transactions: exchanges from one John Hancock fund to the same class of any other John Hancock fund (see Transaction policies in this prospectus for additional details) dividend reinvestments (see Dividends and account policies in this prospectus for additional details) Opening an account 1 Read this prospectus carefully. 2 Determine how much you want to invest. The minimum initial investments for the Class A, B and C shares of the fund are as follows: non-retirement account: $1,000 retirement account: $500; there is no minimum initial investment for certain group retirement plans using salary deduction or similar group methods of payment group investments: $250 Monthly Automatic Accumulation Program (MAAP): $25 to open; you must invest at least $25 a month there is no minimum initial investment for fee-based or wrap accounts of selling firms that have executed a fee-based or wrap agreement with the distributor 12 Strategic Income Fund  Your account 3 All shareholders must complete the account application, carefully following the instructions. If you have any questions, contact your financial representative or call Signature Services at 1-800-225-5291. 4 Complete the appropriate parts of the account privileges application. By applying for privileges now, you can avoid the delay and inconvenience of having to file an additional application if you want to add privileges later. 5 Make your initial investment using the instructions under Buying shares. You and your financial representative can initiate any purchase, exchange or sale of shares. Important information about opening a new account To help the government fight the funding of terrorism and money laundering activities, the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act) requires all financial institutions to obtain, verify and record information that identifies each person or entity that opens an account. For individual investors opening an account When you open an account, you will be asked for your name, residential address, date of birth and Social Security number. For investors other than individuals When you open an account, you will be asked for the name of the entity, its principal place of business and taxpayer identification number (TIN) and may be requested to provide information on persons with authority or control over the account, such as name, residential address, date of birth and Social Security number. You may also be asked to provide documents, such as articles of incorporation, trust instruments or partnership agreements and other information that will help Signature Services identify the entity. Please see the Mutual Fund Account Application for more details. Strategic Income Fund  Your account 13 Buying shares Opening an account Adding to an ac count By check  Make out a check for the investment amount, payable to John  Make out a check for the investment amount, payable to John Hancock Signature Services, Inc. Hancock Signature Services, Inc.  Deliver the check and your completed application to your financial  Fill out the detachable investment slip from an account statement. If representative, or mail them to Signature Services (address below). no slip is available, include a note specifying the fund name, the share class, your account number and the name(s) in which the account is registered.  Deliver the check and your investment slip or note to your financial representative, or mail them to Signature Services (address below). By exchange  Call your financial representative or Signature Services to request an  Log on to the Web site below to process exchanges between funds. exchange.  Call EASI-Line for automated service.  Call your financial representative or Signature Services to request an exchange. By wire  Deliver your completed application to your financial representative, or  Obtain wiring instructions by calling Signature Services. mail it to Signature Services.  Instruct your bank to wire the amount of your investment. Specify the  Obtain your account number by calling your financial representative or fund name, the share class, your account number and the name(s) in Signature Services. which the account is registered. Your bank may charge a fee to wire  Obtain wiring instructions by calling Signature Services. funds.  Instruct your bank to wire the amount of your investment. Specify the fund name, the share class, your account number and the name(s) in which the account is registered. Your bank may charge a fee to wire funds. By Internet  See By exchange and By wire.  Verify that your bank or credit union is a member of the Automated Clearing House (ACH) system.  Complete the Bank information section on your account application.  Log on to the Web site below to initiate purchases using your authorized bank account. By phone  See By exchange and By wire.  Verify that your bank or credit union is a member of the ACH system.  Complete the To purchase, exchange or redeem shares via telephone and Bank information sections on your account application.  Call EASI-Line for automated service.  Call your financial representative or call Signature Services between 8:00 A.M. and 7:00 P.M., Eastern Time on most business days. To open or add to an account using the Monthly Automatic Accumulation Program, see Additional investor services. Regular mail Express delivery Web site EASI-Line Signature Services, Inc. Mutual Fund Operations Mutual Fund Operations www.jhfunds.com (24/7 automated service) 1-800-225-5291 John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. 1-800-338-8080 P.O. Box 9510 164 Corporate Drive Portsmouth, NH 03802-9510 Portsmouth, NH 03801 14 Strategic Income Fund  Your account Selling shares To sell so me or all of your shares By letter  Accounts of any type.  Write a letter of instruction or complete a stock power indicating the  Sales of any amount. fund name, the share class, your account number, the name(s) in which the account is registered and the dollar value or number of shares you wish to sell.  Include all signatures and any additional documents that may be required (see next page).  Mail the materials to Signature Services (address below).  A check will be mailed to the name(s) and address in which the account is registered, or otherwise according to your letter of instruction. By Internet  Most accounts.  Log on to the Web site below to initiate redemptions from your fund.  Sales of up to $100,000. By phone  Most accounts.  Call EASI-Line for automated service.  Sales of up to $100,000.  Call your financial representative or call Signature Services between 8:00 A.M. and 7:00 P.M., Eastern Time on most business days. By wire or electronic funds transfer (EFT)  Requests by letter to sell any amount.  To verify that the Internet or telephone redemption privilege is in place  Requests by Internet or phone to sell up to $100,000. on an account, or to request the form to add it to an existing account, call Signature Services.  Funds requested by wire will be wired the next business day. A $4 fee will be deducted from your account. Your bank may also charge you a fee for this service.  Funds requested by EFT are generally available by the second business day. Your bank may charge you a fee for this service. By exchange  Accounts of any type.  Obtain a current prospectus for the fund into which you are  Sales of any amount. exchanging by accessing the funds Web site by Internet, or by calling your financial representative or Signature Services.  Log on to the Web site below to process exchanges between your funds.  Call EASI-Line for automated service.  Call your financial representative or Signature Services to request an exchange. Regular mail Express delivery Web site EASI-Line Signature Services, Inc. Mutual Fund Operations Mutual Fund Operations www.jhfunds.com (24/7 automated service) 1-800-225-5291 John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. 1-800-338-8080 P.O. Box 9510 164 Corporate Drive Portsmouth, NH 03802-9510 Portsmouth, NH 03801 Strategic Income Fund  Your account 15 Selling shares in writing In certain circumstances, you will need to make your request to sell shares in writing. You may need to include additional items with your request, unless they were previously provided to Signature Services and are still accurate. These items are shown in the table below. You may also need to include a signature guarantee, which protects you against fraudulent orders. You will need a signature guarantee if: your address of record has changed within the past 30 days; you are selling more than $100,000 worth of shares and are requesting payment by check (this requirement is waived for certain entities operating under a signed fax trading agreement with John Hancock); or you are requesting payment other than by a check mailed to the address/bank of record and payable to the registered owner(s). You will need to obtain your signature guarantee from a member of the Signature Guarantee Medallion Program. Most broker-dealers, banks, credit unions and securities exchanges are members of this program. A notary public CANNOT provide a signature guarantee. Seller Requirem ents for written requests Owners of individual, joint or UGMA/UTMA accounts (custodial  Letter of instruction. accounts for minors)  On the letter, the signatures and titles of all persons authorized to sign for the account, exactly as the account is registered.  Medallion signature guarantee, if applicable (see above). Owners of corporate, sole proprietorship, general partner or  Letter of instruction. association accounts  Corporate business/organization resolution, certified within the past 12 months or a John Hancock funds business/organization certification form.  On the letter and the resolution, the signature of the person(s) authorized to sign for the account.  Medallion signature guarantee, if applicable (see above). Owners or trustees of trust accounts  Letter of instruction.  On the letter, the signature(s) of the trustee(s).  Copy of the trust document, certified within the past 12 months, or a John Hancock funds trust certification form.  Medallion signature guarantee, if applicable (see above). Joint tenancy shareholders with rights of survivorship with a deceased  Letter of instruction signed by surviving tenant. co-tenant(s)  Copy of death certificate.  Medallion signature guarantee, if applicable (see above).  Inheritance tax waiver, if applicable. Executors of shareholder estates  Letter of instruction signed by executor.  Copy of order appointing executor, certified within the past 12 months.  Medallion signature guarantee, if applicable (see above).  Inheritance tax waiver, if applicable. Administrators, conservators, guardians and other sellers or account  Call Signature Services for instructions. types not listed above Regular mail Express delivery Web site EASI-Line Signature Services, Inc Mutual Fund Operations Mutual Fund Operations www.jhfunds.com (24/7 automated service) 1-800-225-5291 John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. 1-800-338-8080 P.O. Box 9510 164 Corporate Drive Portsmouth, NH 03802-9510 Portsmouth, NH 03801 16 Strategic Income Fund  Your account Transaction policies Valuation of shares The NAV per share for each class of shares of the fund is determined at the close of regular trading on the New York Stock Exchange (typically 4:00 P
